1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,10,16, the phrase “at least one signal trace formed on the printed circuit board; a sensor mounted on the printed circuit board and configured to receive signals flowing through the at least one signal trace” is indefinite as it is vague how one signal trace provide a plurality of signals; note that “at least one signal trace” means it could be only one trace and one trance can not provide several signals; one trace provides only one signal. The phrase “a sensor” is indefinite as it is unclear what a sensor is; note that the processing component or processor receive the signals and analyze them not a sensor. Sensor means something is being sensed by the sensor; e.g. temperature sensor that senses the temperature; in this case, sensor does not sense anything it is the processor that analyze the signals from multiple traces and determine the corrosion;
Furthermore, claims 1,10,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: The control and test traces are required to determine the corrosion. One can not find corrosion using only one trace.
If applicant believe that corrosion can be determined using only one trace; one trace provides multiple signals and sensor receives multiple signal and indicate corrosion the then applicant is requested to specifically point out where support can be found in the original disclosure.
In claims 2-3, the term “operable” is not a positive limitation; perhaps applicant intends to delete it; the phrase “wherein the interface is configured for transmitting the data” is indefinite as it is vague how the interface is configured to transmit the data; note that interface is a coupling interface; first interface (of host system); second interface (of sensor assembly); or interface component i.e. conductive connection. How the interface transmits the data as it is just metal contacts?
In claim 3, it is unclear as to what a difference between a sensor and a processor is;
In claims 4,19, the term “operable” is not a positive limitation; perhaps applicant intends to delete it; the phrase “wherein the sensor is operable to monitor signal integrity of the at least one signal trace” is indefinite as it is vague how the integrity is monitored using just one signal trace;
In claim 10, the phrase “determining when the plurality of signals indicate that the PCB assembly is in a corrosive environment” is indefinite as it is unclear how signals indicate the corrosiveness; note that the signals are compared; analyzed and then the processor transmit an alert signal; signals themselves do not indicate anything;
In claim 12, the phrase “the PCB assembly ..arranged to be decoupled from the host PCB based on determining that the plurality of signals indicate that the PCB assembly is in the corrosive environment” is indefinite as how the PCB assembly is arranged to be decoupled? What is meant by “arranged to be”?
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,7-8,10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al. (2017/0160237).
As to claims 1,10,16-17, Freer discloses an apparatus comprising a printed circuit board e.g. 229; at least one signal trace formed on the printed circuit board e.g. 230,330; a sensor e.g. 228;1188 mounted on the printed circuit board and configured to receive signals flowing through the at least one signal trace and collect data for use in identifying changes in the signals to indicate that the apparatus is in an environment that is corrosive based on the signals flowing through the at least one signal trace; and an interface e.g. 227 coupled to the sensor (figs. 2,11-12) for transmitting the data or an indication that the apparatus is in the environment that is corrosive. Furthermore, Freer discloses the device wherein the traces include a plurality of control traces and a plurality of test traces (note that trace 340 and trace 350 are interpreted as a test trace and a control trace respectively) and wherein the plurality of components are arranged to monitor signal integrity of the plurality of control traces and the plurality of test traces (note that Signal integrity includes trace breakage or defective trace) to determine when the plurality of test traces exhibit effects of corrosion, the plurality of control traces being shielded from the environment and the plurality of test traces being exposed to the environment. The PCB assembly 229 as shown in fig. 2 has a connector 227 what is used to connect to the other PCB or host PBC. The sensor as claimed is interpreted as a processing circuit. The processing circuits are shown on the circuit board 229 and in fig. 11. The interface can be interpreted differently in Freer. The communication link 1122 transmit data to the user. Figs. 11-12 show the interface that transmit the data or an indication that the apparatus is in the environment that is corrosive (see e.g. para 0102).
	The method claims recited for using the apparatus in claims 10-15 are an inherent use of the apparatus of Freer and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Freer operates in the functional manner claimed by applicant. See MPEP 2112.02(I).




    PNG
    media_image1.png
    600
    719
    media_image1.png
    Greyscale

As to claim 2, Freer discloses the apparatus as explained above wherein the interface is configured for transmitting the data to a computing system e.g. 1188 operable to process the data to determine if the apparatus is in a corrosive environment (figs. 11-12).
As to claim 3, Freer discloses the apparatus as explained above comprising a memory e.g. 1160 for storing the data; and a processor e.g. 1188 operable to process the data received from the sensor, wherein the interface is configured to transmit the indication that the apparatus is in the environment that is corrosive (see e.g. fig. 11; para 0102).
As to claim 4, Freer discloses the apparatus as explained above wherein the sensor is operable to monitor signal integrity of the at least one signal trace (e.g. para 0047).
As to claims 7-8, Freer teaches an apparatus wherein the first sensor is a temperature sensor or a humidity sensor (see e.g. para 0063).
As to claims 11,19, Freer discloses the method wherein the traces include a plurality of control traces and a plurality of test traces (note that trace 340 and trace 350 are interpreted as a test trace and a control trace respectively) and wherein the plurality of components are arranged to monitor signal integrity of the plurality of control traces and the plurality of test traces (note that Signal integrity includes trace breakage or defective trace) to determine when the plurality of test traces exhibit effects of corrosion, the plurality of control traces being shielded from the environment and the plurality of test traces being exposed to the environment.
As to claim 12, Freer discloses the method as explained above wherein the PCB assembly e.g. 229 can be removably coupled through the connector 227 (fig. 2) to the host PCB and arranged to be decoupled from the host PCB based on determining that the plurality of signals indicate that the PCB assembly is in the corrosive environment.
As to claims 13,15,18, Freer discloses the device wherein the traces include a plurality of control traces and a plurality of test traces (note that trace 340 and trace 350 are interpreted as a test trace and a control trace respectively) and the plurality of control traces being shielded from the environment and the plurality of test traces being exposed to the environment.
As to claim 14, Freer disclose the method as described above wherein determining when the plurality of signals indicate that the PCB assembly is in the corrosive environment is based on a comparison of the plurality of signals with one another (see figs. 2,11).



6.	Claims 5-6,9,20 are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al. (2017/0160237) in view of Chen et al. (2016/0084771).
As to claims 5-6,9,20, Freer discloses an apparatus as explained above. Freer discloses the device wherein the traces include a plurality of control traces and a plurality of test traces (note that trace 340 and trace 350 are interpreted as a test trace and a control trace respectively) and wherein the plurality of components are arranged to monitor signal integrity of the plurality of control traces and the plurality of test traces (note that Signal integrity includes trace breakage or defective trace) to determine when the plurality of test traces exhibit effects of corrosion, the plurality of control traces being shielded from the environment and the plurality of test traces being exposed to the environment. Furthermore, Freer shows a plurality of openings interspersed to allow air to flow. For example, the opening in middle or around 340 are interpreted as openings. See fig. 3A;3B. However, Chen is cited to show this well-known feature. Chen teaches to have opening around the trace so that air containing corrosives can reach exposed components via an opening (see para 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Freer to have openings close to the trace as taught by Chen so that corrosive containing air reaches the trace easily.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858